DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a base having a recessed area defined therein to receive superconducting flexible interconnecting cables and superconducting connecting chips to electrically connect the superconducting flexible interconnecting cables to each other; 
…
a compression device to compress the superconducting connecting chips together to secure the superconducting flexible interconnecting cables and the superconducting connecting chips inside the recessed area of the base when the cover is in the closed position.
in claim 8:
superconducting flexible interconnecting cables electrically communicatively linking the superconducting multi-chip assemblies to each other; superconducting connecting chips electrically communicatively linking ends of the superconducting flexible interconnecting cables together; and 

in claim 17:
bonding a metal trace side of a second superconducting interconnecting cable from a second multi-chip module assembly to metal traces on a second superconducting connecting chip;
inserting the first superconducting connecting chip and the first superconducting interconnecting cable into a main recess and into a channel respectively of a base of the superconducting flexible interconnecting cable connector; 
inserting the second superconducting connecting chip and the second superconducting interconnecting cable into the main recess and another channel respectively of the base of the superconducting flexible interconnecting cable connector over the first superconducting connecting chip; and 
securing a cover of the superconducting flexible interconnecting cable connector onto the base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826